The record in this cause having been considered by the Court and the foregoing opinion prepared under Chapter 14553 Acts of 1929 (Extra Sess.) adopted by the Court as its opinion, it is considered, ordered and adjudged by the court that if within thirty days the plaintiff enters a remittitur of $234.25 with interest thereon at eight per cent. from the date of the institution of this suit, to the date of the judgment the judgment shall stand affirmed for the remainder thereof, as of the date thereof otherwise the judgment shall stand reversed for a new trial.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.